EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

IN THE CLAIMS:
Claim 2, line 1, “2” has been replaced with --1--.

The above amendment has been made to rectify an obvious typographical error with claim 2 having to be dependent from preceding claim 1. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the reference characters have not been presented in accordance with the provision(s) of 37 CFR § 1.84(p)(3). The corrected drawings are required in reply to this Notice of Allowance in order to avoid abandonment of the application.
The drawings filed September 11, 2019 are objected to under 37 CFR § 1.84(u)(2) because the use of shading in all Figures inhibits clarity to allow for adequate reproduction. As per 37 CFR § 1.84(u)(2):

Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the present Notice of Allowability to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). In order to avoid abandonment of the application, applicant must present corrected drawing sheets in accordance with 37 CFR § 1.84.

Reasons for Allowance
The prior art does not show or fairly teach a system, comprising a tower body in a hollow cylinder shape with a center of the tower body being provided with a central garage including a plurality of storage spaces for storing bicycles, with the system further comprising a delivery module, comprising a loop track disposed on an inner wall of the tower body and a ferry parking space movable in the loop track, the ferry parking 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    


































MS
June 04, 2021